Title: From Benjamin Franklin to [John Ross], 5 November 1778
From: Franklin, Benjamin
To: Ross, John


Dear Sir,
Passy, Nov. 5th 1778
I received yours of the 27th past, enclosing the Resolve of Congress relative to Mr T. Morris’s Papers. The Trunk said to contain them was deposited with me by W Lee Esqr. on Acct of his going to Germany. One of the Seals you mention was broken in bringing it to my House, and I got him to put on his own Seal instead of it. In this State it remains, and is ready to be delivered to any Person you may appoint to receive it from me. The Keys are in the Hands of Arthur Lee Esqr at Chaillot.— I have never seen Mr Morris’s Papers: And from the time that I understood there was a Dispute about them between you & Mr Lee, I determin’d not to have any thing to do with examining or separating them. The Order of the Minister for putting Mr Lee in Possession of them, was apply’d for to us on a Suggestion that otherwise they would fall into the Hands of M. Penet, which might be attended with some Inconvenience both to the Public & the Compa. of W. & Morris. My Idea was, that Mr Lee would take out the public Papers and deliver the others to you. He says your quarreling with him prevented his doing so. I had no Suspicion that those belonging to Willing & Morris would be brought up here— I am glad an Order is come for delivering them to you. But as the Dispute about them may hereafter be continued, and Papers suspected to be embezzeled by somebody; and as I have sign’d a terrible long Receipt for the Trunk, of which I have no Copy, and only remember that it appear’d to be constructed with all the Circumspection of the Writer’s Motto, Non incautus futuri, and that it fill’d a Half Sheet so full there was scarce Room for the Names of the four Evidences he requir’d to witness it; I beg you will not expect me to send it to you at Nantes, but appoint who you please to receive it for you here. For I think I must deliver it before Witnesses, who may certify the State of the Seals; nothing being more likely than that Seals on a Trunk may rub off in the Carriage on so long a Journey; and then I should be expos’d to the artful Suggestions of some who do not love me, & whom I conceive to be of very malignant Dispositions.— As to the Sorting of the Papers after you receive them, I see no Direction about it in the Order of Congress: It is therefore left to your Discretion. I am, Sir, Your most obedient humble Servant
